TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                      JUDGMENT RENDERED DECEMBER 17, 2021



                                      NO. 03-21-00025-CV


                                 Seth Elred Perricone, Appellant

                                               v.

                                 Heather Lynn Demian, Appellee




        APPEAL FROM THE 433RD DISTRICT COURT OF COMAL COUNTY
         BEFORE CHIEF JUSTICE BYRNE, JUSTICES TRIANA AND KELLY
                 DISMISSED FOR WANT OF PROSECUTION –
                    OPINION BY CHIEF JUSTICE BYRNE




This is an appeal from the order signed by the trial court on December 22, 2020. Having

reviewed the record, the Court holds that Seth Elred Perricone has not prosecuted his appeal and

did not comply with a notice from the Clerk of this Court. Therefore, the Court dismisses the

appeal for want of prosecution. Because appellant is indigent and unable to pay costs, no

adjudication of costs is made.